74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert L. NIXON, Plaintiff--Appellant,v.Ronald ANGELONE, Director of the Virginia Department ofCorrections;  James A. Smith, Jr., Regional Administrator;H.R. Powell, Warden of Deerfield Correctional Center;Patricia Copeland, Assistant Warden of Treatment & Programs,Deerfield Correctional Center;  S.D. Mayes, Chief ofSecurity, Deerfield Correctional Center;  Dennis Burgress,Operations Officer, Deerfield Correctional Center;  JohnStewart, Institutional Health & Safety Inspector, DeerfieldCorrectional Center, Defendants--Appellees.
No. 95-7455.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Jan. 24, 1996.

Robert L. Nixon, Appellant Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


1
Dismissed by unpublished per curiam opinion.

PER CURIAM

2
Appellant appeals from a district court order denying Appellant's motion for reconsideration of the court's order directing him to pay a partial filing fee.  The district court has not dismissed the action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


3
We deny leave to proceed in forma pauperis and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED